,.,,·,.,
           A.0""245g (Rev. Q2/08/2019) Judg1nent in.a Criminal Petty.Case (Modified)                                                                     Page I of!   I~
                                                UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                            v.                                                  (For Offenses ·cmnmitted On or After November 1, 1987)


                                  Edgar Ivan Salas-Tellez                                       Case Number: 3:19-mj-21345

                                                                                                Stephen Patrick White
                                                                                                Defendant's Attorney


           REGISTRATION NO. 68546298
           THE DEFENDANT:
            lZl pleaded guilty to count( s) 1 of Complaint
                                                       ~~~-=-~~~~~~~~~~~~~~~~~~~~~~~~-


             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                     Nature of Offense                                                                  Count Number(s)
           8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                        1

             D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~-




             D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                                 dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            D TIME SERVED                                ~ _'7_5___ days
             lZl Assessment: $10 WAIVED lZl Fine: WAIVED
             lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                           charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, March 19, 2019
                                                                                           Date oflmposition of Sentence


            Received
                            vv\S,
                               ·
                                  L.-
                           =ou~s=M~~~~~--f~

                                                                        MAR I 9 2019
                                                           CLERI{, U.S. DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA
            Clerk's Office Copy                          BY                            DEPUTY
                                                                                                                                             3:19-mj-21345
